



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA


HAROLD DEWHURST and DAVID BRYAN, on behalf of themselves and all other persons
similarly situated, and United Steel, Paper and Forestry, Rubber, Manufacturing,
Energy, Allied Industrial and Service Workers International Union, AFL-CIO/CLC,


         Plaintiffs,


   v.


CENTURY ALUMINUM COMPANY, CENTURY ALUMINUM OF WEST VIRGINIA, INC., CENTURY
ALUMINUM MASTER WELFARE BENEFIT PLAN, and DOES 1 THROUGH 20,


         Defendants.


C.A. No. 2:09−cv−01546


(Formerly C.A No. 2:09-cv-1033, S.D. Ohio)


Judge John T. Copenhaver, Jr. 



Class Action


Demand for Jury Trial







SETTLEMENT AGREEMENT
This settlement agreement (which, together with the Exhibits hereto, is referred
to as the “Settlement Agreement”), dated February 9, 2017, is between Century
Aluminum of West Virginia, Inc. (“CAWV”), by and through its attorneys, and the
United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied
Industrial and Service Workers International Union, AFL‑CIO, CLC (“USW”), and
Class Representative David Bryan, on behalf of the Class (collectively
“USW/Retirees”), by and through Plaintiffs’ Counsel, in the class action of
Dewhurst, et al. v. Century Aluminum Company, et al., Civ. Act. No.
2:09-cv-01546 (S.D.W. Va.) (the “Dewhurst Case”).





--------------------------------------------------------------------------------





The Parties hereby agree to this Settlement Agreement, which by its terms
resolves and settles all claims of the Class Representative, the Class Members,
and the USW against Century Aluminum Company, CAWV, and Century Aluminum Master
Welfare Benefit Plan (including their parents or subsidiaries, owners,
stockholders, predecessors, successors, assigns, agents, directors, officers,
employees, representatives, attorneys, divisions, affiliates, benefit plans,
plan fiduciaries, and/or administrators, and all persons acting by, through,
under or in concert with any of them) regarding the entitlement to and/or
provision or vesting of retiree medical obligations that are the subject of the
Dewhurst Case, and settles any and all other legal questions respecting the
entitlement to and/or provision or vesting of retiree medical obligations that
could have been raised in the Dewhurst Case. This Settlement Agreement is, in
its entirety, subject to approval by the Court and each of the other terms and
conditions set forth herein.
1.     Definitions
1.1    CAWV. The term “CAWV” shall refer to Century Aluminum of West Virginia,
Inc.
1.2    CAWV Retiree Medical Plan. The term “CAWV Retiree Medical Plan” shall
mean CAWV’s or Ravenswood Aluminum Company’s (“RAC’s”) retiree medical benefit
plan(s) which provided or provides coverage for eligible retiree medical costs
incurred by the Class Members.
1.3    Century. The term “Century” shall refer to Century Aluminum Company,
Century Aluminum of West Virginia, Inc., and Century Aluminum Master Welfare
Benefit Plan, named Defendants in the Dewhurst Case, as well as their parents or
subsidiaries, owners, stockholders, predecessors, successors, assigns, agents,
directors, officers, employees, representatives, attorneys, divisions,
affiliates, benefit plans, plan fiduciaries, and/or administrators, and all
persons acting by, through, under or in concert with any of them.
1.4    Class or Class Members. The term “Class” or “Class Members” shall mean
all current or former employees (including laid off employees) of CAWV’s
Ravenswood facility (“Ravenswood Plant”) and their spouses, dependents, and
surviving spouses who either (1) retired (other than with a deferred vested
pension) from RAC or CAWV after February 6, 1989 and prior to November 1, 2012
and who are not currently receiving medical benefits from CAWV, (2) retired or
retire (other than with a deferred vested pension) from CAWV on or after
November 1, 2012 and who may be currently receiving medical benefits from CAWV,
or (3) retired or will retire from CAWV after the layoff at the Ravenswood Plant
in February 2009 after losing their active medical coverage while on layoff and
as to whom CAWV has denied or asserted that it will deny retiree medical
coverage due to their not being enrolled in the active medical plan at the time
of their retirement. Employees who break service after November 1, 2012 without
immediate pension eligibility are not Class Members. The Parties believe that
the only individuals who allegedly may have a claim for retiree medical benefits
under the CBAs and/or the CAWV Retiree Medical Plan are those individuals who
are Class Members, and the Parties are


- 2 -

--------------------------------------------------------------------------------





unaware of the existence of any other individuals who are not Class Members who
allegedly may have such a claim. Attached as Exhibit 1 to this Settlement
Agreement is the list of individuals who have been identified by the parties as
Class Members. This list represents the Parties’ best effort to identify Class
Members and does not necessarily constitute an exhaustive list of all Class
Members. If an individual meets the definition of Class Member as set forth
herein, that individual is a Class Member under this Settlement Agreement
whether or not he or she is listed on Exhibit 1. An individual who is a Class
Member but who is not listed on Exhibit 1 may be eligible to obtain Plan
benefits if the VEBA Trust Committee confirms that the individual meets the
definition of a Class Member, as set forth in Section 4.4, infra.
1.5 Class Counsel. The term “Class Counsel” shall refer to William Payne, Pamina
Ewing, and Bradley J. Pyles (as previously certified on June 24, 2010, Docket
No. 78).
1.6    Class Representative. The term “Class Representative” shall mean David
Bryan and any other person who may be certified by the Court as a representative
of the Class in the Dewhurst Case.
1.7    Code. The term “Code” shall mean the Internal Revenue Code of 1986, as
amended, and any successor statute thereto.
1.8    Collective Bargaining Agreements or “CBAs”. The term “CBAs” shall refer
to the collective bargaining agreement(s) made and entered into by RAC and/or
CAWV and the USW from 1988 through 2006, covering certain hourly employees at
the Ravenswood Plant, including the April 4, 1988 CBA between Kaiser Aluminum &
Chemical Company (“Kaiser”) and the USW that was assumed by RAC. The term “CBAs”
also refers to pre-1988 collective bargaining agreements made and entered into
by Kaiser and the USW.
1.9    Court. The term “Court” shall mean the United States District Court for
the Southern District of West Virginia.
1.10    Effective Date. The term “Effective Date” shall mean the date upon which
this Settlement Agreement goes into effect, which shall be the first date on
which the conditions set forth in Section 10.1 have been satisfied.
1.11    ERISA. The term “ERISA” means the Employee Retirement Income Security
Act of 1974, as amended.
1.12    Final. The term “Final” shall mean with respect to any judicial ruling
or order, that the period for any appeals, petitions, motions for
reconsideration, rehearing or certiorari or any other proceedings for review
(“Review Proceeding”) has expired without the initiation of a Review Proceeding,
or, if a Review Proceeding has been timely initiated, that there has occurred a
full and final disposition of any such Review Proceeding without


- 3 -

--------------------------------------------------------------------------------





a reversal or modification, including the exhaustion of proceedings in any
remand and/or subsequent appeal after remand.
1.13 HRA. The term “HRA” means the Health Reimbursement Arrangement to be
established by the VEBA Trust Committee.
1.14    Judgment. The term “Judgment” shall mean the final order(s) entered by
the Court in the Dewhurst Case approving this Settlement Agreement in all
respects. In the event that the Court enters separate orders certifying the
Class, approving this Settlement Agreement, or specifying that the Settlement
Agreement is authorized by Section 302(c)(2) of the LMRA, the term “Judgment”
shall refer to all such orders collectively.
1.15    LMRA. The term “LMRA” shall mean the Labor-Management Relations Act of
1947, as amended, and any successor statute thereto.
1.16    Parties. The term “Parties” shall mean CAWV, the USW, and the Class
Representative.
1.17    Plaintiffs’ Counsel. The term “Plaintiffs’ Counsel” shall refer to both
Class Counsel and Joseph Stuligross, appearing for the USW.
1.18    Plan. The term “Plan” (or “Plan of Benefits”) shall mean the plan of
benefits to be established by the VEBA Trust Committee for the benefit of the
Class Members.
1.19    RAC. The term “RAC” shall refer to Ravenswood Aluminum Company.
1.20    Ravenswood Plant. The term “Ravenswood Plant” refers to the CAWV
facility located at Century Road, Ravenswood, West Virginia 26164.
1.21     Retiree Committee. The term “Retiree Committee” shall mean those Class
Members who participated in the negotiation of this Settlement Agreement from
time to time.
1.22    Surviving Spouse. The term “surviving spouse” shall mean the spouse of
an individual who is deceased or becomes deceased prior to the Effective Date
and, on the day before such individual’s death, was a retiree of the Ravenswood
Plant (other than with a deferred vested pension).
1.23    USW. The term “USW” shall mean the United Steel, Paper and Forestry,
Rubber, Manufacturing, Energy, Allied Industrial and Service Workers
International Union, AFL‑CIO, CLC.
1.24    Trust Agreement. The term “Trust Agreement” shall refer to the
“USW/Crucible Retirees Health and Welfare Trust Agreement.”


- 4 -

--------------------------------------------------------------------------------





1.25    USW Releasor. The term “USW Releasor” shall mean USW, the Class
Representative, Plaintiffs’ Counsel, Class Members, Local Union No. 5668 of the
USW (“Local 5668”) and anyone making a claim on behalf of, through or under them
by way of subrogation or otherwise.
1.26    VEBA Payments. The term “VEBA Payments” shall mean the payments that
CAWV shall make to the VEBA Trust, as set forth in Section 4.2.
1.27    VEBA Trust. The term “VEBA Trust” shall mean the USW/Crucible Retirees
Health and Welfare Trust.
1.28    VEBA Trust Committee. The term VEBA Trust Committee shall mean the
individuals from time to time acting collectively as the committee under the
Trust Agreement that sponsors, controls, and manages the operation and overall
administration of the VEBA Trust and the Plan established under the VEBA Trust.
2.    Description of the Litigation
CAWV owns one plant which is located in Ravenswood, West Virginia. The plant is
an aluminum smelter which, when operating, produced metal in various forms. The
USW is a labor organization which serves as the exclusive bargaining
representative of CAWV’s bargaining unit employees at the Ravenswood Plant.
The Ravenswood Plant was previously owned by Kaiser Aluminum & Chemical Company
(“Kaiser”) until 1989, when it was purchased by RAC. When RAC purchased the
Ravenswood Plant, it assumed the then-current CBA and retiree medical liability
for employees who retired after February 6, 1989. RAC did not assume any
liability for retiree medical obligations for persons retiring on or before
February 6, 1989. In 1997, RAC was renamed CAWV.
In February 2009, due to adverse financial conditions and forecasts, CAWV
decided to curtail all operations at the Ravenswood Plant. Subsequently, on or
about October 19, 2009, CAWV announced that, effective January 1, 2010, it
intended to modify the retiree medical benefits that it provided to retirees,
spouses, surviving spouses, and dependents of retirees who were represented,
when employed, by the USW and who retired after February 6, 1989 and before June
1, 2006. In particular, CAWV announced termination of all health benefits for
those age 65 or older who retired in that time period, and instituted a system
of monthly premiums, deductibles, and increased co-payments for those under age
65.
On November 2, 2009, CAWV filed a class action complaint against the USW and
four retirees in the United States District Court for the Southern District of
West Virginia, seeking a declaratory judgment affirming the company’s right to
modify or terminate retiree medical benefits effective January 1, 2010.
Thereafter, on November 13, 2009, the USW and two retirees (“USW/Retirees”) sued
Century in the Southern District of Ohio, thus instituting the Dewhurst Case.
Thereafter, on December 16, 2009, the USW/Retirees filed a motion for a
preliminary injunction in the Southern District of Ohio, seeking the


- 5 -

--------------------------------------------------------------------------------





continuation of the retirees’ medical benefits. On December 23, 2009, without
ruling on the preliminary injunction motion, the District Court for the Southern
District of Ohio granted Century’s motion to transfer the Dewhurst Case to the
Southern District of West Virginia.
On December 30, 2009, the District Court for the Southern District of West
Virginia (the “Court”) consolidated the transferred Ohio action with CAWV’s
pending action. The Court subsequently granted the Parties’ joint motion for
class certification and granted a motion to dismiss CAWV’s original declaratory
judgment action.
On January 11, 2010, the USW/Retirees filed an amended motion for a preliminary
injunction. They argued that the healthcare benefits that they previously
received are vested for life, and that CAWV’s termination and/or modification of
those benefits violated the LMRA, 29 U.S.C. § 185, and sections 502(a)(1)(B) and
(a)(3) of ERISA, 29 U.S.C. § 1132(a)(1)(B) and (a)(3). On June 24, 2010, the
Court denied the USW/Retirees’ motion, and the USW/Retirees appealed to the
Fourth Circuit Court of Appeals.
While the appeal to the Fourth Circuit was pending, on December 31, 2010, CAWV
made further modifications to retiree health benefits for Ravenswood retirees.
Specifically, CAWV terminated all health benefits for those under age 65 who
retired after February 6, 1989 and before June 1, 2006, and for all those who
retired on or after June 1, 2006 and prior to November 1, 2010 regardless of
their age. Beginning January 1, 2011, CAWV covered the COBRA costs for medical
and prescription benefits for all pre-age 65 retirees and dependents until the
earlier of the retiree or dependent turning age 65 or June 30, 2011.
On August 22, 2011, the Fourth Circuit affirmed the Court’s denial of the
USW/Retirees’ motion for preliminary injunction.
The USW/Retirees subsequently filed a First Amended Complaint to add claims on
behalf of those retirees who retired on or after June 1, 2006 and prior to
November 1, 2010 and whose benefits had been terminated by CAWV.
On October 14, 2011, Century filed a Motion to Dismiss the USW/Retirees’ First
Amended Complaint. While that motion was pending, the USW/Retirees moved for
leave to file a Second Amended Complaint to add additional factual allegations.
The Court granted the USW/Retirees’ motion, and provided Century the opportunity
to file a Motion to Dismiss the Second Amended Complaint. After Century’s Motion
to Dismiss the Second Amended Complaint was fully briefed, the Court granted the
Parties’ joint motion to hold Defendants’ Motion to Dismiss in abeyance pending
settlement discussions. On June 11, 2012, Plaintiffs filed a Third Amended
Complaint which amended the class definition. After the Parties’ initial
settlement discussions were unsuccessful, on August 9, 2012, Century filed a
Motion to Dismiss the Third Amended Complaint. On December 19, 2012, the Court
denied Century’s Motion to Dismiss the Third Amended Complaint.
On December 31, 2012, CAWV made further modifications to retiree health benefits
for Ravenswood retirees. Specifically, CAWV terminated all health benefits for
retirees who retired on or after November 1, 2010 and before November 1, 2012.
Beginning January


- 6 -

--------------------------------------------------------------------------------





1, 2013, CAWV covered the COBRA costs for medical and prescription benefits for
all pre-age 65 retirees and dependents until the earlier of the retiree or
dependent turning age 65 or June 30, 2013.
On February 26, 2014, Century filed a Motion for Summary Judgment. On July 27,
2015, Century announced its intention to permanently close the Ravenswood Plant.
The Court granted Century’s Motion on September 9, 2015. The Court found, as a
matter of law, that the applicable CBA language clearly and unambiguously
provided that the retirees’ healthcare benefits remained in effect for the terms
of the applicable CBAs only, and that there was no basis in light of that
language to conclude that those benefits vested beyond the terms of the
applicable CBAs. Thus, the Court entered judgment for Century and dismissed the
case.
On October 7, 2015, Plaintiffs filed a timely appeal to the Fourth Circuit.
After this appeal was fully briefed, the Parties renewed their settlement
discussions and ultimately reached an agreement in principle in September 2016.
3.    Benefits of Settlement
3.1    Position of the USW and the Class. The USW and the Class Representative,
through Plaintiffs’ Counsel, have carefully reviewed the Court’s summary
judgment decision, as well as the Court’s and the Fourth Circuit’s decisions on
the motion for preliminary injunction in this Case, and have conducted a
substantial factual investigation and legal inquiry prior to entering into this
Settlement Agreement. The Parties engaged in extensive discovery, which has been
thoroughly reviewed by the USW and the Class Representative, through Plaintiffs’
Counsel. This included, inter alia, the production and review of thousands of
pages of documents, the taking of a number of depositions, review of CAWV’s
financial information, review and analysis of CBAs, benefits plans and SPDs, FAS
106 Letters, actuarial information, and review of material on CAWV’s health care
costs. The USW and the Class Representative, through Plaintiffs’ Counsel, have
also thoroughly investigated the law applicable to the Class Members’ claims and
have done so considering the CBAs and health care plan documents affecting these
claims. Although the USW, the Class Representative and Plaintiffs’ Counsel
believe that the retiree medical benefits at issue here are vested, the Court
ruled against Plaintiffs on summary judgment, and there is a risk that the
Fourth Circuit would affirm that ruling. The USW, the Class Representative and
Plaintiffs’ Counsel also acknowledge that there are risks and delays inherent in
any litigation of an issue of this nature.
The USW, Class Representative, and Plaintiffs’ Counsel desire to protect the
Class Members by enabling them to participate in the Plan established under the
VEBA Trust so that they are eligible for reimbursement for certain medical
expenses and for contributions toward the purchase of health and welfare
benefits under the Plan. Given this consideration, but without admitting that
CAWV’s contentions in this Case have merit, the USW, Class Representative and
Plaintiffs’ Counsel have determined that it is desirable, beneficial and in the
best interest of the Class that the claims of the Class be settled in the manner
and on the terms set forth herein, and that these terms are fair and reasonable.


- 7 -

--------------------------------------------------------------------------------





3.2    Position of CAWV. It is the position of CAWV that Plaintiffs’ claims
regarding Class Members’ eligibility for, entitlement to, and/or vesting of
retiree medical benefits have no merit. Because of the procedural history to
date, including the Court’s decision to grant Century’s Motion for Summary
Judgment on the grounds that CAWV, as a matter of law, had not agreed to
provided vested retiree medical benefits and the language of the governing
documents, CAWV believes that there is a substantial likelihood that it would
prevail in the appeal before the Fourth Circuit. Nonetheless, CAWV acknowledges
that there are risks and delays inherent in any litigation on an issue of this
nature and substantial amounts of time, energy and resources have already been
spent on this litigation. CAWV believes that it is desirable, beneficial and in
the best interests of all Parties that the claims of the USW and the Class be
settled in the manner and on the terms set forth herein, and that these terms
are fair and reasonable.
4.    Payments to the VEBA Trust
4.1    Termination of CAWV Obligations. On and after the Effective Date, CAWV
shall have no obligation to provide retiree medical benefits of any type to any
Class Member; CAWV’s sole obligation shall be to make the payments set forth in
Section 4.2 herein. In the event of any future dispute between any Class Member,
the VEBA Trust, and/or the USW regarding the VEBA Trust’s administration of the
Plan of Benefits, under no circumstances shall Century be subject to being
included as a party to such dispute.
4.2     Payments to the VEBA Trust.     
Following the Effective Date, CAWV will be obliged to make the payments
described in this Section 4.2 to the VEBA Trust (the “VEBA Payments”).
4.2.1    First Payment. Within fifteen business days of the Effective Date, CAWV
shall make a payment to the VEBA Trust in the amount of five million dollars and
no cents ($5,000,000).
4.2.2    Annual Payments. Thereafter, on or before each annual anniversary of
the Effective Date, CAWV shall make a subsequent payment to the VEBA Trust in
the amount of two million dollars and no cents ($2,000,000), until such time as
CAWV’s total payment is $23 million, made as one payment of $5,000,000, and nine
payments of $2,000,000 each.
4.3    Administration of VEBA Payments. The Parties agree that the VEBA Trust
Committee shall be obligated to apply the VEBA Payments to provide the Plan of
Benefits as summarized in Section 5.B of the Class Notice (which is described in
Section 9 herein) and defray the reasonable costs of administration.
4.4    Unidentified Class Members. The Parties agree that, as of January 11,
2017, there are 758 individuals who are identified as Class Members, as listed
in Exhibit 1. An individual who falls within the definition of Class Member as
set forth in Section 1.4


- 8 -

--------------------------------------------------------------------------------





is a Class Member under this Settlement Agreement whether or not he or she is
listed on Exhibit 1.
In the event that an individual whose name does not appear on Exhibit 1,
provides notice to the VEBA Trust Committee that he or she believes that he or
she is a member of the Class pursuant to this Settlement Agreement, such
individual must demonstrate to the VEBA Trust Committee that he or she falls
within the definition of Class Member as set forth in Section 1.4.
If such individual adequately demonstrates his or her status as a Class Member
pursuant to this Settlement Agreement, the VEBA Trust shall recognize that
individual to be a Class Member, and shall not deny eligibility for Plan
benefits on the basis of such individual’s non-inclusion on Exhibit 1. CAWV will
cooperate with USW, Plaintiffs’ Counsel, the VEBA Trust, and with any individual
seeking to demonstrate entitlement pursuant to this Section as reasonably
necessary to determine eligibility, including providing information reasonably
necessary to identify and locate Class Members, and to determine eligibility for
benefits; provided, however, that CAWV shall have no obligation to make any
additional payments to the VEBA Trust other than those provided for in Section
4.2 of this Settlement Agreement.
5.    Guaranty Agreement
Century Aluminum Company shall guarantee CAWV’s payment obligations set forth in
Section 4.2 of this Settlement Agreement, pursuant to a Guaranty Agreement
substantially in the form of Exhibit 2 to this Settlement Agreement (“Guaranty
Agreement”). This Guaranty Agreement sets forth the only obligations of Century
Aluminum Company under this Settlement Agreement. To the extent that the terms
of the Guaranty Agreement and this Settlement Agreement conflict, the terms of
the Guaranty Agreement shall govern.
6.    Participation Agreement
CAWV shall execute a Participation Agreement with the VEBA Trust, substantially
in the form of Exhibit 3 to this Settlement Agreement (“Participation
Agreement”). To the extent that the terms of the Participation Agreement and
this Settlement Agreement conflict, the terms of the Participation Agreement
shall govern.
6.1    Purpose of the Participation Agreement. The purpose of the Participation
Agreement is to establish the legal basis for CAWV’s payments to the VEBA Trust
and for the participation by the Class in the Plan.
7.    Cooperation
7.1    Beginning with the Court’s preliminary approval of this Settlement
Agreement through implementation and initial operation of the Plan, CAWV shall
cooperate with the VEBA Trust Committee to ensure an orderly transition to the
VEBA Trust’s payment to Class Members of reimbursement and HRA account
contributions. CAWV shall undertake


- 9 -

--------------------------------------------------------------------------------





such reasonable actions and, to the extent that CAWV has information that will
enable the VEBA Trust Committee to perform its management and administrative
functions with respect to the Plan, it shall furnish such information,
including, without limitation, the former enrollment of participants in the CAWV
Retiree Medical Plan, the retrieval and transfer of electronic data in a form
and to the extent maintained by CAWV regarding the age, service, pension
eligibility, marital or dependent status, mortality of pensioners, and
enrollment information of Class Members, and communication with Class Members by
the VEBA Trust regarding the provision of benefits. In addition, CAWV will
cooperate with USW, Plaintiffs’ Counsel, and the VEBA Trust as reasonably
necessary to facilitate payment of funds from the VEBA Trust to the individual
Class Members for expenses incurred for insurance coverage prior to the
Effective Date, including providing data on premiums paid by individual Class
Members to CAWV and/or the CAWV Retiree Medical Plan.
7.2    The USW and Plaintiffs’ Counsel shall cooperate with CAWV and the VEBA
Trust in order to execute the Participation Agreement described in Section 6 of
this Settlement Agreement.
    8.    Dispute Resolution
8.1    Coverage. Any controversy or dispute arising out of or relating to, or
involving the enforcement, implementation, application or interpretation of this
Settlement Agreement shall be enforceable only by CAWV and its successors, the
USW, and the Class Representative, and the Court will retain exclusive
jurisdiction to resolve any such disputes between the Parties.
8.2    Attempt at Resolution. Although the Court retains exclusive jurisdiction
to resolve disputes arising out of or relating to the enforcement,
implementation, application or interpretation of this Settlement Agreement, the
Parties agree that prior to seeking recourse to the Court, they shall attempt to
resolve the dispute through the following process:
8.2.1    For all disputes, the aggrieved party shall provide the party alleged
to have violated this Settlement Agreement (“Dispute Party”) with written notice
of such dispute, which shall include a description of the alleged violation and
identification of the Section(s) of the Settlement Agreement allegedly violated.
Such notice shall be provided so that it is received by the Dispute Party no
later than 30 calendar days from the date of the alleged violation or, if later,
from the date on which the aggrieved party knew of the facts that give rise to
the alleged violation. If the Parties are unable to resolve the matter within 21
calendar days of the aggrieved party’s provision of the written notice described
in this Section 8.2.1, the aggrieved party may seek recourse to the Court.
8.3    All the time periods in Section 8 of this Settlement Agreement may be
extended by agreement in writing by the parties to the particular dispute.
8.4    Alternate Means of Resolution. Nothing in this Section 8 shall preclude
CAWV and its successors, the USW, and Plaintiffs’ Counsel from agreeing on a


- 10 -

--------------------------------------------------------------------------------





form of alternative dispute resolution, and any such form shall, when concluded,
be of final, conclusive and binding effect.
9.    Class Action Notice and Procedures
The Class Representative, the USW and CAWV will seek entry of an order approving
this Settlement Agreement that is in a form mutually agreeable to the Parties,
at the earliest practicable date.
The Parties shall seek from the Court an order (the “Notice Order”) providing
that notice of the hearing on the proposed settlement (the “Fairness Hearing”)
shall be given to the Class (“Class Notice”) by mailing a copy of the Class
Notice, substantially in the form attached to this Settlement Agreement as
Exhibit 4, to the Class Members. The Class Notice shall include, without
limitation, information on the terms of this Settlement Agreement, as well as
information on the benefits to be provided by the VEBA Trust. Until entry of the
Judgment, copies of this Settlement Agreement will also be on file with the
Court, and available for inspection by Class Members at the USW offices at 60
Blvd. of the Allies, Pittsburgh, PA 15222, and at the offices of Plaintiffs’
Counsel, and on the USW website.
10.    Conditions and Effective Date of Settlement
10.1    This Settlement Agreement shall be effective on the date that the
conditions described in Sections 10.1.1 and 10.1.2 have been satisfied.
10.1.1     Class Certification Order. An order must be entered by the Court in
the Dewhurst Case modifying the Court’s class certification order of June 24,
2010 so that the Class is defined as in 1.4 supra as a non opt-out class action
under Rule 23(b)(2) and/or Rule 23(b)(1)(A) of the Federal Rules of Civil
Procedure (the “Class Order”).
This condition shall be deemed to have failed upon the Court’s issuance of an
order denying certification of the Class in the Dewhurst Case as a non opt-out
class action or upon issuance of an order certifying the Dewhurst Case as a
class action on behalf of a class the membership of which is less inclusive than
as defined in Section 1.4 of this Settlement Agreement, unless CAWV, the USW and
Plaintiffs’ Counsel agree in writing to such alternative class description.
10.1.2     Approval Order. An order must be entered by the Court in the Dewhurst
Case granting final approval to this Settlement Agreement in all respects and as
to all parties, including CAWV, the USW, Class Representatives and Class
Members.
This condition shall be deemed to have failed upon issuance of an order
disapproving this Settlement Agreement, or upon the issuance of an order
approving only a portion of this Settlement Agreement but disapproving other
portions, unless CAWV, the USW, the VEBA Trust, and Plaintiffs’ Counsel agree
otherwise in writing.


- 11 -

--------------------------------------------------------------------------------





11.    Termination of Settlement Agreement
11.1    Termination. This Settlement Agreement shall terminate, and thereupon
become null and void except as otherwise provided herein, if the conditions in
Section 10 are not fully satisfied.
11.2    Consequences of Termination of the Settlement Agreement. In the event
that this Settlement Agreement terminates in accordance with Section 11.1, the
Dewhurst Case shall, for all purposes with respect to the Parties, revert to its
status as of the day this Settlement Agreement was executed, including return to
the Fourth Circuit Court of Appeals for consideration of the currently pending
appeal.
12.    No Admissions; No Prejudice
12.1    Notwithstanding anything to the contrary, whether set forth in this
Settlement Agreement, the Judgment, the Notice Order, any documents filed with
the Court in the Dewhurst Case, any documents whether provided in the course of
or in any manner whatsoever relating to the discussions between CAWV and the USW
or USW Ravenswood retirees with respect to retiree medical benefits or relating
to this Settlement Agreement, whether distributed, otherwise made available to
or obtained by any person or organization, including, without limitation, the
Class Members, or the spouses, surviving spouses or dependents of any of the
foregoing, or to the USW or CAWV in the course of the negotiations that led to
entry into this Settlement Agreement, or otherwise:
12.1.1     CAWV denies and continues to deny any wrongdoing or legal liability
arising out of any of the allegations, claims and contentions made against
Century in the Dewhurst Case. None of the negotiations between CAWV, the USW,
and the Retiree Committee with respect to medical benefits or regarding entry
into this Settlement Agreement, nor this Settlement Agreement or any document
referred to or contemplated herein, any action taken to carry out this
Settlement Agreement, nor any retiree medical benefits provided pursuant to this
Settlement Agreement (collectively, the “Settlement Actions”) is, may be
construed as, or may be viewed or used as, an admission by or against CAWV of
any fault, wrongdoing or liability whatsoever, or as an admission by CAWV of the
validity of any claim or argument made by or on behalf of the USW, Class
Representative or Class Members that retiree medical benefits are vested.
Without limiting in any manner whatsoever the generality of the foregoing, the
performance of any Settlement Actions by CAWV may not be construed, viewed or
used as an admission by or against CAWV that, following the termination of this
Settlement Agreement pursuant to Section 11, it does not have the unilateral
right to modify or terminate retiree medical benefits.
12.1.2     The USW, Class Representative and the Class Members claim and
continue to claim that the allegations, claims, and contentions made against
Century in the Dewhurst Case have merit. Neither this Settlement Agreement nor
any document referred to or contemplated herein nor any actions undertaken in
support of this settlement may be construed as, or may be viewed or used as, an
admission by or against the USW, Class Representative or Class Members of any
fault, wrongdoing, or liability


- 12 -

--------------------------------------------------------------------------------





whatsoever or of the validity of any claim or argument made by or on behalf of
CAWV that CAWV had a unilateral right to modify or terminate retiree medical
benefits or that retiree medical benefits are not vested. Without limiting in
any manner whatsoever the generality of the foregoing, the performance of any
Settlement Actions by USW, Class Representative or Class Members may not be
construed, viewed, or used as an admission by or against the USW, Class
Representative or Class Members that, in the event of the termination of this
Settlement Agreement pursuant to Section 11 of this Settlement Agreement, CAWV
has the unilateral right to modify or terminate retiree medical benefits.
12.1.3     Entering into this Settlement Agreement and performance of any of the
Settlement Actions shall not be construed as, or deemed to be evidence of, an
admission by any of the Parties hereto, and shall not be offered or received in
evidence in any action or proceeding against any party hereto, including but not
limited to any Class Member, in any court, administrative agency or other
tribunal or forum for any purpose whatsoever other than to enforce the
provisions of this Settlement Agreement or to obtain or seek approval of this
Settlement Agreement in accordance with Rule 23(e) of the Federal Rules of Civil
Procedure and the Class Action Fairness Act of 2005.
For the purposes of this Section 12, “CAWV,” “Century,” and the “USW” refer not
only to CAWV, Century and the USW, respectively, as organizations, but as well
to any and all of their respective directors, officers, and agents.
12.2    This Settlement Agreement and negotiations occurring in connection with
reaching this Settlement Agreement are without prejudice to CAWV, the USW, the
Class Representative and Class Members. The Parties may use this Settlement
Agreement to assist in securing the Judgment approving the settlement. It is
intended that CAWV, the USW, the Class Representative and Class Members may not
use this Settlement Agreement, or negotiations occurring in connection with
reaching this Settlement Agreement, as evidence against CAWV, the USW, the Class
Representative and/or Class Members in any circumstance except where the Parties
are operating under or enforcing this Settlement Agreement or the Judgment
approving this Settlement Agreement.
12.3    Nothing in this Section 12 shall prevent CAWV, the USW, the VEBA Trust,
the Class Representative and the Class Members from using, relying, or referring
to, in support of their respective positions, any CBAs, plan document, summary
plan description or communication unrelated to this Settlement Agreement (or the
negotiations regarding the Settlement Agreement) provided to CAWV, USW, the
retirees, their spouses, surviving spouses or dependents in the event that this
Settlement Agreement is not approved or is terminated.
12.4    Notwithstanding Sections 12.1, 12.2 and 12.3, Section 12 shall not apply
to medical claims incurred prior to the Effective Date under the terms of the
CAWV Retiree Medical Plan as in effect at the time the claim is incurred,
provided that such claim is not related to issues of vesting.


- 13 -

--------------------------------------------------------------------------------





13.    Modification of the Settlement Agreement
In the event of extraordinary changed circumstances following the Effective
Date, CAWV, the USW, the VEBA Trust, or Plaintiffs’ Counsel may move the Court
to modify the terms of this Settlement Agreement; (a) if CAWV, the USW, the VEBA
Trust, and Plaintiffs’ Counsel mutually consent to modification, or (b) if CAWV,
the USW, and the VEBA Trust mutually consent to modification and provide notice
to Plaintiffs’ Counsel, and the Court determines that the proposed modifications
would not have a material adverse effect on Class Members; provided, however,
that prior to any modification pursuant to this Section 13, CAWV has had not
less than 60 days to confirm that, in its good faith judgment, the modification
will not result in CAWV having to record any additional liability for
post-employment benefits or incur any material costs as a result of the
modification.
14.    Expenses and Fees
14.1    Expenses. CAWV shall pay all expenses related to providing Class Members
with notice of the Settlement Agreement, including without limitation the
compilation of address lists for Class Members, printing and mailing the Class
Notice, publishing the Summary Notice, address searches for Class Member for
whom notices are returned as undeliverable, and responding to Class Member
inquiries.
14.2    Fees, Costs, and Enhancement Awards.  In order to maximize the recovery
for Class Members, Class Counsel will not ask the Court to order any award for
attorneys’ fees or expenses.  Each party will bear its own fees and costs.
Plaintiffs will seek Court approval of enhancement awards not to exceed a
cumulative total of $31,000 for the surviving Class Representative, David Bryan,
as well as for the members of the Retiree Committee, including Karen S. Gorrell,
Ronald Dixon, Luther Gibson, Clarence M. Lawrence, Lesley L. Shockey, John
Morris and James D. Weltner. CAWV agrees that it will not oppose Plaintiffs’
application for enhancement awards.  If the Court denies Plaintiffs’ application
for enhancement awards, this will have no impact on the amount of settlement. 
If the Court grants Plaintiffs’ application for enhancement awards, CAWV will
pay the amounts awarded directly to each awardee on the date that CAWV makes its
first VEBA Payment as described in Section 4.2.1, and the sum total of these
enhancement awards will be deducted from CAWV’s first VEBA Payment described in
Section 4.2.1, not in addition to CAWV’s first VEBA Payment described in Section
4.2.1. 
15.    Releases and Certain Related Matters
15.1    In consideration of CAWV’s entry into this Settlement Agreement, and the
other obligations of CAWV contained herein, the Class Representative,
Plaintiffs’ Counsel, and the USW hereby consent to the entry of the Judgment,
which will be binding upon all Class Members as defined in Section 1.4. All of
the release provisions set forth in this Settlement Agreement shall be provided
in or encompassed by the Judgment.
15.2    As of the Effective Date, the USW Releasors shall forever release and
discharge Century with respect to any and all rights, claims or causes of action
that any


- 14 -

--------------------------------------------------------------------------------





USW Releasor had, has, or hereafter may have, whether known or unknown,
suspected or unsuspected, concealed or hidden, arising out of, based upon or
otherwise related to any of the claims arising, or which could have been raised,
in connection with the Dewhurst Case concerning the entitlement to and/or
provision or vesting of retiree medical obligations, as well as any claims that
this Settlement Agreement, any document referred to or contemplated herein or
any action taken to carry out this Settlement Agreement is not in compliance
with applicable laws and regulations; provided, however, in the event that the
Settlement Agreement is terminated pursuant to Section 11, this release shall
have no force or effect.
15.3    As of the Effective Date, the USW Releasors shall forever release and
discharge Century from any and all rights, claims or causes of action that any
USW Releasor had, has, or hereafter may have, whether known or unknown,
suspected or unsuspected, concealed or hidden, arising out of, based upon or
otherwise related to the claims raised in Grievances 11-02-G and 11-03-G
concerning the requirement that an employee be enrolled in the active medical
plan at the time of retirement in order to qualify for retiree medical coverage.
Within three business days of the Effective Date, the USW agrees to withdraw
with prejudice Grievance 11-02-G, filed by Elijah Morris on April 8, 2011 and
Grievance 11-03-G, filed by Elijah Morris on May 5, 2011. A lapse in health
insurance coverage prior to the date of retirement shall not be considered by
the VEBA Trust in determining eligibility to participate in benefits offered
under the Plan.
15.4. The Parties agree that the releases in Sections 15.2 and 15.3 constitute
the only obligations of Local 5668 under this Settlement Agreement. Local 5668
was not involved in the negotiation of this Settlement Agreement, other than
this Section 15. However, the Parties and Local 5668 agree that the agreements
and obligations undertaken by CAWV that will benefit retired employees
previously represented by Local 5668 provide consideration for Local 5668’s
release in Sections 15.2 and 15.3.
15.5    The Parties expressly waive any rights and benefits conferred upon them
by the provisions of California Civil Code Section 1542 (or similar provisions)
which provides that “[a] general release does not extend to claims which the
creditor does not know or suspect to exist in his favor at the time of executing
the release, which if known by him must have materially affected his settlement
with the debtor.”
15.6    Notwithstanding Sections 15.1 through 15.5, Section 15 shall not apply
to medical claims incurred prior to the Effective Date under the terms of the
CAWV Retiree Medical Plan provided that such claim is not related to issues of
eligibility for or provision or vesting of retiree medical benefits.
16.    Other Covenants
The USW shall use confidential information provided by CAWV or its advisors in
connection with resolving the Dewhurst Case solely in connection with evaluating
the Settlement Agreement and the amount of the VEBA Payments and will not
disclose or disseminate, or cause to be disclosed or disseminated, beyond the
USW representatives


- 15 -

--------------------------------------------------------------------------------





directly involved in such negotiations any such information provided by CAWV or
any of its legal or financial advisors pursuant to or in preparation of such
negotiations, except as may be required by a court order. Notwithstanding the
foregoing, if any such information is made publicly available other than as a
result of an act or omission of the USW, then the USW will not be subject to any
restrictions on the use, disclosure or dissemination of such information.
17.    Other Provisions
17.1    References in this Settlement Agreement to “Sections,” “Paragraphs,”
“Subparagraphs” and “Exhibits” refer to the Sections, Paragraphs, Subparagraphs
and Exhibits of this Settlement Agreement unless otherwise specified.
17.2    The Court will, subject to Section 8, retain exclusive jurisdiction to
resolve any disputes relating to or arising out of or in connection with the
enforcement, interpretation or implementation of this Settlement Agreement. Each
of the Parties hereto expressly and irrevocably submits to the jurisdiction of
the Court and expressly waives any argument it may have with respect to venue or
forum non conveniens.
17.3    This Settlement Agreement constitutes the entire agreement between the
Parties regarding the matters set forth herein, and no representations,
warranties or inducements have been made to any party concerning this Settlement
Agreement, other than representations, warranties and covenants contained and
memorialized in this Settlement Agreement. This Settlement Agreement supersedes
any prior understandings, agreements or representations by or between the
Parties, written or oral, regarding the matters set forth in this Settlement
Agreement.
17.4    The captions used in this Settlement Agreement are for convenience of
reference only and do not constitute a part of this Settlement Agreement and
will not be deemed to limit, characterize or in any way affect any provision of
this Settlement Agreement, and all provisions of this Settlement Agreement will
be enforced and construed as if no captions had been used in this Settlement
Agreement.
17.5    The Class Representative expressly authorize Class Counsel to take all
appropriate action required or permitted to be taken by the Class Representative
pursuant to this Settlement Agreement to effectuate its terms and also expressly
authorize Class Counsel to enter into any non-material modifications or
amendments to this Settlement Agreement on behalf of them that Class Counsel
deems appropriate from the date this Settlement Agreement is signed until the
Effective Date; provided, that the effectiveness of any such amendment which
adversely impacts the level of benefits to any Class Member or otherwise
materially modifies the terms of this Settlement Agreement shall be subject to
the approval of the Court.
17.6    This Settlement Agreement may be executed in two or more counterparts.
All executed counterparts and each of them shall be deemed to be one and


- 16 -

--------------------------------------------------------------------------------





the same instrument, provided that counsel for the Parties to this Settlement
Agreement shall exchange among themselves original signed counterparts.
17.7    No Party to this Settlement Agreement may assign any of its rights
hereunder without the prior written consent of the other parties, and any
purported assignment in violation of this sentence shall be void.
17.8    Each of CAWV, the USW, Class Representative, Class Members and the
Plaintiffs’ Counsel shall do any and all acts and things, and shall execute and
deliver any and all documents, as may be necessary or appropriate to effect the
purposes of this Settlement Agreement.
17.9    This Settlement Agreement shall be construed in accordance with
applicable federal laws of the United States of America.
17.10    Any provision of this Settlement Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction, and any such provision, to the extent invalid or
unenforceable, shall be replaced by a valid and enforceable provision preserving
the same economic effect for the Parties under this Settlement Agreement.
17.11    In the event that any payment referenced in this Settlement Agreement
is due to be made on a weekend or a holiday, the payment shall be made on the
first business day following such weekend or holiday.
17.12    Any notice, request, information or other document to be given under
this Settlement Agreement to any of the Parties by any other party shall be in
writing and delivered personally, or sent by common carrier which guarantees
next-day delivery, transmitted by facsimile, transmitted by email if in an Adobe
Acrobat PDF file, or sent by registered or certified mail, postage prepaid, at
the following addresses. All such notices and communication shall be effective
when delivered by hand, or, in the case of registered or certified mail, or
common carrier, upon receipt, or, in the case of facsimile or email
transmission, when transmitted (provided, however, that any notice or
communication transmitted by facsimile or email shall be immediately confirmed
by a telephone call to the recipient):


- 17 -

--------------------------------------------------------------------------------







If to the Class Representative or Plaintiffs’ Counsel, addressed to:
Feinstein Doyle Payne & Kravec, LLC
Law & Finance Building, Suite 1300
429 Fourth Avenue
Pittsburgh, PA 15219-1639




If to CAWV, addressed to:
Century Aluminum of West Virginia, Inc.
1 South Wacker Dr.
Suite 1000
Chicago, IL 60606






[signature page follows]




- 18 -

--------------------------------------------------------------------------------






IN WITNESS THEREOF, the parties hereto have caused this Settlement Agreement to
be executed by themselves or their duly authorized attorneys.
 
Century Aluminum of West Virginia, Inc.


 
 
 
 
 
By:
  /s/ Erich Squire
 
 
 
 
 
Class Representative, David Bryan


 
 
 
 
 
 
 
By:
  /s/ David Bryan
 
 
 
 
 
 
 
 
 
 
 
 
Class Counsel
 
 
 
 
 
 
 
By:
  /s/ Pamina Ewing
 
 
 
 
 
 
 
 
 
 
 
 
Local No. 5668 of the United Steel, Paper and Forestry, Rubber, Manufacturing,
Energy, Allied-Industrial and Service Workers International Union, AFL-CIO,·CLC


 
 
 
 
 
 
 
By:
 /s/ David M. Martin
 
 
 
 
 
 
 
 
 
 
 
 
United Steel, Paper and Forestry, Rubber, Manufacturing, Energy,
Allied-Industrial and Service Workers International Union, AFL-CIO,·CLC


 
 
 
 
 
 
 
By:
 /s/ Thomas M. Conway
 
 
 
 
 
 
 
By:
 /s/ Ernest R. Thompson
 
 
 
 
 
 
 









[Signature Page to Settlement Agreement]